DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 22, 2021. Claims 1-2, 4-6, and 8-13 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s Amendments dated November 22, 2021, Examiner withdraws all of the previous rejections

Response to Arguments
Applicant’s arguments filed November 22, 2021with respect to all of the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1, 8, 10, and 11 along with the corresponding dependent claims 2, 4-6, and 9, and 12-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 8, 10, and 11 recite the terms a length of another vehicle, a determined length of the another vehicle, the length of the another vehicle, and other iterations of the same. It is unclear if these limitations are intended to be the same limitation or different limitations. For purposes of this Action, Examiner is interpreting the limitations to relate to the same element (i.e., the length of another vehicle).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2005/0228588 (hereinafter, “Braeuchle”).

Regarding claim 1, Braeuchle discloses an object detection device comprising (see at least [0006]; object detection device capable of tracking): 
a plurality of external environment sensors configured to acquire external environment information for different detection regions in the surroundings of a vehicle (see at least [0006]-[0007]; a plurality of sensors including cameras, distance sensors, lidar, radar, etc.); and 
at least one processor configured to associate detection results from the plurality of external environment sensors for the different detection regions and to specify or estimate object presence regions in which an object is present (see at least [0026]-[0027]; the object is tracked before and after a blind spot. The left, right, rear, front, and blind zones may each be considered separate zones), 
wherein, when detecting the object in at least one of the detection regions, the at least one processor is configured to specify or estimate a region of the at least one of the detection regions including the object as one of the object presence regions (see at least [0029]; objects are being tracked (i.e., the locations are being determined relative to the vehicle). Because the locations are tracked, the regions are determined and in which region an object is located is also determined), and 
wherein the at least one processor is configured to determine, based on a one of the object presence regions in a predetermined direction, a determined length of another vehicle in the surroundings of the vehicle, the determined length of the another vehicle being determined using at least part of the acquired external environment information (see at least [0009] and [0051]; the length of the object (i.e., another vehicle) may be determined using the , and to cause a speed of the vehicle to be controlled based in part on the determined length of the another vehicle, wherein the vehicle is controlled based in part on the determined length of the another vehicle (see at least [0004], [0009], and [0051]; the size, including length, of a vehicle may be used when deciding the lateral positioning of the vehicle and controlling the vehicle to maintain the lateral position).

Regarding claim 2, Braeuchle discloses all of the limitation of claim 1. Additionally, Braeuchle discloses wherein the at least one processor is configured to change a specification or estimation method for the object presence regions on the basis of whether the object has been detected in each of the detection regions (see at least [0026]-[0029]; the object(s) are tracked through all of the different regions and are updated based on the new detection information).

Regarding claim 4, Braeuchle discloses all of the limitation of claim 1. Additionally, Braeuchle discloses wherein, when an entirety of the object is detected across a plurality of detection regions, the at least one processor is configured to specify or estimate a region obtained by grouping object presence regions in respective detection regions of the plurality of detection regions as one of the object presence regions (see at least [0026]; if the object is detected entering a blind zone, the blind zone becomes a region in which the object exists (i.e., an object presence region)).

Regarding claim 5, Braeuchle discloses all of the limitation of claim 1. Additionally, Braeuchle discloses wherein, when one or a plurality of end portions of the object is detected across a plurality of detection regions with a non-detection region sandwiched therebetween, the at least one processor is configured to specify or estimate a region obtained by grouping object presence regions in the respective detection regions in which the end portions have been detected, and the non-detection region present therebetween, as one of the object presence regions (see at least [0026]; the tracker senses the object entering the blind zone (i.e., one end in the blind zone and one end outside the blind zone) and determines that the object is in the blind zone (i.e., is an object presence region)).

Regarding claim 6, Braeuchle discloses all of the limitation of claim 1. Additionally, Braeuchle discloses wherein, when one end portion of the object is detected in one of the detection regions and another end portion of the object is not detected in the detection regions, the at least one processor is configured to specify or estimate a region obtained by grouping an object presence region in the one of the detection regions in which the one end portion has been detected, and a non-detection region adjacent to this object presence region, as one of the object presence regions (see at least [0026]; the tracker senses the object entering the blind zone (i.e., one end in the non-detection region and one end outside the non-detection region in another zone) and determines that the object is in the blind zone (i.e., is an object presence region)).

Regarding claim 8, Braeuchle discloses all of the limitation of claim 1. Additionally, Braeuchle discloses wherein the at least one processor is configured to calculate a length of the another vehicle in the surroundings of the vehicle from end portion information of the object presence regions (see at least [0009] and [0051]; the size, including length, of a vehicle is determined based on the sensor data collected for the object presence regions).

Regarding claim 9, Braeuchle discloses all of the limitation of claim 1. Additionally, Braeuchle discloses wherein, when a non-detection region is present between detection regions neighboring each other, the at least one processor is configured to set the non-detection region as one of the object presence regions in which the object may be present (see at least [0026]; the tracker senses the object entering the blind zone (i.e., one end in the non-detection region and one end outside the non-detection region in another zone) and determines that the object is in the blind zone (i.e., is an object presence region)).

Regarding claim 10, Braeuchle discloses an object detection device comprising (see at least [0006]; object detection device capable of tracking): -3- 4823-8005-1453.1Atty. Dkt. No. 096243-0211 
a plurality of external environment sensors configured to acquire external environment information for different detection regions in the surroundings of a vehicle (see at least [0006]-[0007]; a plurality of sensors including cameras, distance sensors, lidar, radar, etc.); and
at least one processor configured to associate detection results from the plurality of external environment sensors for the different detection regions and to specify or estimate object presence regions in which an object is present (see at least [0026]-[0027]; the object is tracked before and after a blind spot. The left, right, rear, front, and blind zones may each be considered separate zones),
wherein, when a non-detection region is present between detection regions neighboring each other, the at least one processor is configured to set the non-detection region as one of the object presence regions in which the object may be present (see at least [0029]; objects are , and
wherein the at least one processor is configured to determine, based on one of the object presence regions in a predetermined direction, a length of another vehicle in the surroundings of the vehicle, the determined length of the another vehicle being determined using at least part of the acquired external environment information (see at least [0009] and [0051]; the length of the object (i.e., another vehicle) may be determined using the sensor data), and to cause a control of a speed of the vehicle based in part on the determined length of the another vehicle, wherein the vehicle is controlled based in part on the determined length of the another vehicle (see at least [0004], [0009], and [0051]; the size, including length, of a vehicle may be used when deciding the lateral positioning of the vehicle and controlling the vehicle to maintain the lateral position).

Regarding claim 11, Braeuchle discloses all of the limitation of claim 9. Additionally, Braeuchle discloses wherein the at least one processor is configured to calculate a length of the another vehicle in the surroundings of the vehicle from end portion information of the object presence regions (see at least [0009] and [0051]; the size, including length, of a vehicle is determined based on the sensor data collected for the object presence regions).

Regarding claim 12, Braeuchle discloses all of the limitation of claim 1. Additionally, Braeuchle discloses a vehicle control system comprising (see at least [0006]-[0007] and [0021]; the lane keeping system (i.e., vehicle control system)): 
the object detection device according to claim 1 (see at least the citations for claim 1); and 
a travel controller configured to control a traveling state of the vehicle on the basis of an object presence region specified or estimated by the object detection device (see at least [0004], [0009], [0021], [0051] and the publication generally; the size, including length, of a vehicle may be used when deciding the lateral positioning of the vehicle and controlling the vehicle to maintain the lateral position).

Regarding claim 13, Braeuchle discloses all of the limitation of claim 12. Additionally, Braeuchle discloses wherein the travel controller is configured to control a traveling state of the vehicle so as to guide the vehicle in front of or behind the another vehicle (see at least [0005]; the system is used to control a vehicle while the vehicle is passing and/or being passed (i.e., guided in front of or behind another vehicle)).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2016/0252610 which relates to object detection in blind zones surrounding a vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                                                                                                                                               
/TYLER J LEE/Primary Examiner, Art Unit 3663